        Case 1:18-cr-00759-RMB Document 131 Filed 09/30/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 30, 2020

ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. James Moore,
               18 Cr. 759 (RMB)

Dear Judge Berman:

        The Government writes regarding scheduling, having conferred with defense counsel
Michael Grudberg, Esq., who in turn has conferred with his client. In light of a scheduling urgency,
and given counsel’s communications with the Bureau of Prisons and Mr. Moore’s consent to his
upcoming transfer, the parties jointly request that tomorrow’s conference be adjourned to
November 5, 2020 at 9:30 a.m., by which point it is expected that Moore will have arrived at his
new destination in the vicinity of New York City. The parties may request an earlier date if Moore
arrives earlier than expected.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York


                                                 By: _____________________________
                                                     Justin V. Rodriguez
                                                     Assistant United States Attorney
                                                     (212) 637-2591


cc: Michael Grudberg, Esq. (by ECF)
